SOO DOB BD DH

RN NR RR RD DR a ia ae ea a a a
No ONE NO a OB lw ke

 

No ON
co ~~

 

Case 2:18-cr-00292-JCC Document 40 Filed 05/16/19 Page 1of5

Presented to the Court by the foreman of the

se jury i open Court, in the Presence of

mye Jury and FILED in the U.S.
CT COURT at Seattle, Washington,

sis Dliay Lee /¥

ie IAM M. McCOOL
By ZZ ‘ EPR SEO Cre
Cputy
cd

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR18-292 JCC
Plaintiff SUPERSEDING INDICTMENT
Vv.
JOSEPH LOREN ALLEN,
Defendant.

 

 

The Grand Jury charges that:
COUNT 1
(Felon in Possession of a Firearm)
On or about May 28, 2018, in the City of Auburn, within the Western District of
Washington, JOSEPH LOREN ALLEN, knowing that he had been convicted of the
following crimes punishable by imprisonment for a term exceeding one year, to wit:

a. Attempt to Elude and Taking a Motor Vehicle without Permission, under
cause number 14-1-06452-3, in King County Superior Court, Washington,
on or about January 27, 2015;

b. Taking a Motor Vehicle without Permission and Attempt to Elude under
cause number 14-1-03231-7, in Pierce County Superior Court, Washington,
on or about September 11, 2014;

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

Superseding Indictment / JOSEPH ALLEN - | SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo. OSD BB YD

BM NHN NY NY NY DR i i i a ea a a a
Dw BS WN OO a OD OB lh Op rH

 

NR NY
oo él

 

Case 2:18-cr-00292-JCC Document 40 Filed 05/16/19 Page 2 of 5

Possession of Methamphetamine, under case number 13-1-00993-7, in
Pierce County Superior Court, Washington, on or about April 16, 2013;

Taking a Motor Vehicle without Permission, under case number 10-1-
03783-9, in Pierce County Superior Court, Washington, on or about
October 6, 2010;

Unlawful Possession of a Firearm in the First Degree, under case number
07-1-00821-3, in King County Superior Court, Washington, on or about
August 23, 2007; and

Unlawful Possession of a Firearm in the Second Degree, under case
number 04-1-11990-8, in King County Superior Court, Washington, on or
about May 28, 2004;

did knowingly possess, in and affecting interstate and foreign commerce, the following

firearm: a Sig Sauer .40 caliber pistol, which had been shipped and transported in

interstate and foreign commerce.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

COUNT 2

(Felon in Possession of a Firearm)

On or about August 23, 2018, in the City of Federal Way, within the Western
District of Washington, JOSEPH LOREN ALLEN, knowing that he had been convicted of

the following crimes punishable by imprisonment for a term exceeding one year, to wit:

a.

Attempt to Elude and Taking a Motor Vehicle without Permission, under
cause number 14-1-06452-3, in King County agen Court, Washington,
on or about January 27, 2015;

Taking a Motor Vehicle without Permission and Attempt to Elude under
cause number 14-1-03231-7, in Pierce County Superior Court, Washington,
on or about September 11, 2014;

Possession of Methamphetamine, under case number 13-1-00993-7, in
Pierce County Superior Court, Washington, on or about April 16, 2013;

Taking a Motor Vehicle without Permission, under case number 10-1-
(3783-9, in Pierce County Superior Court, Washington, on or about
October 6, 2010;

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

Superseding Indictment / JOSEPH ALLEN - 2 SEATTLE, WASHINGTON 98101

(206) 553-7970
SOO Ot

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

oH
28

 

Case 2:18-cr-00292-JCC Document 40 Filed 05/16/19 Page 3 of 5

é. Unlawful Possession of a Firearm in the First Degree, under case number
07-1-00821-3, in King County Superior Court, Washington, on or about
August 23,2007;

{, Unlawful Possession of a Firearm in the Second Degree, under case
number 04-1-11990-8, in King County Superior Court, Washington, on or
about May 28, 2004;
did knowingly possess, in and affecting interstate and foreign commerce, the following
firearm: a Taurus 9mm caliber pistol, which had been shipped and transported in
interstate and foreign commerce.
All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
COUNT 3
(Possession of Methamphetamine with Intent to Distribute)

On or about August 23, 2018, in the City of Federal Way, within the Western
District of Washington, JOSEPH LOREN ALLEN did knowingly and intentionally
possess, with intent to distribute, methamphetamine, which is a substance controlled
under Title 21, United States Code, Section 812.

It is further alleged that the offense involved 5 grams or more of
methamphetamine, its salts, isomers, and salts of its isomers.

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B).

COUNT 4
(Possession of Firearm in Furtherance of a Drug Trafficking Crime)

On or about August 23, 2018, in the City of Federal Way, within the Western
District of Washington, JOSEPH LOREN ALLEN did knowingly and intentionally
possess a firearm, to wit: a Taurus 9mm caliber pistol, in furtherance of a drug trafficking
offense for which he may be prosecuted in a Court of the United States, to wit:
Possession of Methamphetamine with Intent to Distribute, as charged in Count 3, above.

All in violation of Title 18, United States Code, Section 924(c)(1)(A).

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

Superseding Indictment / JOSEPH ALLEN - 3 SEATTLE, WASHINGTON 98101
(206) 553-7970
OO YS NR wn BR Be BP Ke

No NM NY NY NYY BD RD DR i ea ea a a i
COO om DN BON ONO a OD OB lh DH

 

 

Case 2:18-cr-00292-JCC Document 40 Filed 05/16/19 Page 4of5

ASSET FORFEITURE ALLEGATION
The allegations contained in Counts 1 — 4 of this Indictment are hereby realleged
and incorporated by reference for the purpose of alleging forfeiture pursuant to Title 18,
United States Code, Section 924(d)(1), and Title 28, United States Code, Section 2461(c),
and Title 21, United States Code, Section 853. Upon conviction of the offenses alleged
in Counts 2 and 4 of the Indictment, the defendant, JOSEPH LOREN ALLEN, shall
forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1)
and Title 28, United States Code, Section 2461(c), all firearms and ammunition involved
in the commission of these offenses, including, but not limited to, the Taurus 9mm
caliber pistol, and all associated ammunition. Upon conviction of the offense alleged in
Count 3 of the Indictment, the defendant shall forfeit to the United States, pursuant to
Title 21, United States Code, Section 853, any property that facilitated that offense,
including, but not limited to, the Taurus 9mm caliber pistol, and all associated
ammunition.
Substitute Assets. If any of the above-described forfeitable property, as a result of
any act or omission of the Defendant,
1. cannot be located upon the exercise of due diligence;
2 has been transferred or sold to, or deposited with a third party;
3. has been placed beyond the jurisdiction of the Court;
4 has been substantially diminished in value; or
5 has been commingled with other property which cannot be divided without
difficulty;
Hf
If
{il
Hf
/I/
///

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

Superseding Indictment / JOSEPH ALLEN - 4 SEATTLE, WASHINGTON 98101
(206) 553-7970
—
So So CC NN DD th BP WwW VY eH

— pa
NR

Case 2:18-cr-00292-JCC Document 40 Filed 05/16/19 Page 5of5

above-described forfeitable property.

it is the intent of the United States, pursuant to Title 21, United States Code, Section
853(p), to seek the forfeiture of any other property of the Defendant up to the value of the

A TRUE BILL:

DATED: May 5, 2019

Signature of foreperson redacted
pursuant to the policy of the Judicial
Conference of the United States

 

FOREPERSON

 

BREAN T. MORAN
United States Attorney

oy “ Fer

 

TODD GREENBERG
Assistant United States Attorney

(PN

HESS/GA MANCA
‘Stant United States Attorney

 

 

Superseding Indictment / JOSEPH ALLEN - 5

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
